Hill, J.,
dissenting. Hnder the facts as alleged the court erred in dismissing the plaintiff’s petition. A case similar to the present is that of Wilder v. Holland, 102 Ga. 44 (29 S. E. 134). It is there stated that Wilder, as administrator with the will annexed of John M. Weaver, filed suit against Bebecca H. Holland and others, praying for cancellation of a certain deed which he alleged was a cloud upon the title of property alleged to belong to the estate of his testator. On demurrer the petition was dismissed, and the plaintiff excepted. The will of John M. Weaver contained the following item: “I devise and bequeath my entire real estate to my beloved wife, Elizabeth Weaver, to have and to *808hold the same during her natural life; and at her death to be had, held, and used by my beloved daughter, Rebecca H. Renard, during her natural life, with power to devise and bequeath the said real estate by will at her death to whomsoever she may desire.” Elizabeth Weaver and Rebecca H. Renard, the latter having intermarried with Holland, were the only heirs of the testator. Elizabeth Weaver died in November, 1886, leaving Mrs. Holland as her sole heir. Mrs. Holland, on July 30, 1890, executed a warranty deed in fee simple to certain lands which belonged to John M. Weaver at the time of his death. This deed was alleged to be a cloud upon the title of the estate of the plaintiff’s administrator, and it was prayed that the deed might be canceled. It was contended, that, as the will gave Mrs. Holland a life-estate with power to dispose of the property by will, the making of the deed was not a good execution of the power, and therefore, being void, it was a cloud upon the reversionary interest, which it was alleged would go back to the estate of John M. Weaver after the death of Mrs. Holland. In delivering the opinion of the court in that case Judge Cobb said: “If the title of Mrs. Holland depended upon the will alone, and the only interest which she had in the property were derived therefrom, her interest would be a life-estate, with power to dispose of the property by will at her death. The mere fact that she has the power given to dispose of this property does not increase into a fee the estate which she takes; and upon her failure to exercise the power at her death, the property would revert to the estate of John M. Weaver, to go to whomsoever his will directed in such a contingency, or, upon the failure of such direction, to his heirs at law. Edmondson v. Dyson, 2 Kelly, 307; Haralson v. Redd, 15 Ga. 148. The power conferred being to dispose of the property by will, the deed disposing of the property would not be a good execution of the power, and would not prevent the property from reverting to the estate of the testator. Porter v. Thomas, 23 Ga. 468.”
In Wetter v. Walker, 62 Ga. 142, it was held: “Generally, a larger estate will not be implied where a smaller one is expressly granted. Hence, a power of disposition annexed to an express estate for life will not be-construed as enlarging the latter into a fee, unless the power be necessarily inconsistent with an estate for life only.” The general rule is that where an estate is ex*809pressly given, for life with an added power of disposal given to the life-tenant, this does not enlarge the life-estate into an estate in fee. 21 R. C. L. 776, § 5; Warren v. Ingram, Ann. Cas. 1912B, 422, 424, note (96 Miss. 438, 51 So. 888). See 26 R. C. L. § 117; Thomas v. Owens, 131 Ga. 248 (62 S. E. 218); Civil Code (1910), § 3899; Lee v. Chisholm, 56 Ga. 126.
It will be observed that Mrs. Lydia Bonnell took only a life-estate in the property conveyed by the deed to her husband as trustee by her father, with the power of disposal by will of such property, and in default of such appointment the land and premises should belong to her “children in fee simple absolutely.” It appears from the petition that Mrs. Bonnell did devise the land in question to her son, Lawrence Bonnell, who is the plaintiff in the present suit. It also appears from the petition that during the lifetime of Mrs. Bonnell she executed a loan deed to the land in controversy, and that the land was sold under foreclosure proceedings, and the same was bought by the predecessors in title of the defendants. It will be observed that the deed from David Bailey to John C. Bonnell, trustee for Lydia Bonnell, was executed on July 6, 1866, and the trust thereby created became executed on the passage of the married woman’s act in December, 1866. Trammell v. Inman, 115 Ga. 874 (2) (42 S. E. 246); Follendore V. Follendore, 110 Ga: 359, 362 (35 S. E. 676); Overstreet v. Sullivan, 113 Ga. 891 (39 S. E. 431). As already observed, Mrs. Bonnell executed a fee-simple title to the land in controversy to the loan company, under which the defendants claim title with possession for more than twenty years. Mrs. Bonnell could convey to the loan company no greater estate than she already had, which was only a life-estate with power of disposition by will. Therefore it follows that the purchasers at the sheriff’s sale under the loan deed secured only such interest in the land in controversy as Mrs. Bonnell had, and that, as already stated, was only a life-estate. See Howard v. Henderson, 142 Ga. 1 (82 S. E. 292).
The petition' alleges that Mrs. Lydia Bonnell exercised the power contained in the deed of her father, David Bailey, when she éxcuted her will’ devising the land in controversy to her son, Lawrence Bonnell. Item 1 of her will is as follows: “I give and bequeath to my son, Lawrence Bonnell, all my property, both real and, personal, and give and bequeath to him the tract of - land *810deeded to me by my father, David Bailey, to be mine during my life with power to dispose of it by my will. Item 2. The land intended to be bequeathed to my son, Lawrence, is the tract deeded by my father, David Bailey, to my husband, John C. Bonnel], as trustee for me. during my life, as will appear from the deed duly recorded in the clerk’s office of Burke County.” The petition also alleges that the will was admitted to probate in common form, March 3, 1924. Having held that Mrs. Bonnell had only a life-estate in the land in controversy, with power of disposal by will, the deed executed by her to the loan company- conveyed no greater estate than she had, which was a life-estate; and this being so, the defendants could not prescribe against the plaintiff until the termination of the life-estate, and a sufficient time since then not having occurred, it follows that the defendants have.no title by prescription. So, I am of the opinion that the plaintiff’s petition set out a cause of action, and that the court erred in dismissing it on motion. I am authorized by Mr. Justice Gilbert to say that he concurs in this dissent.